Exhibit 10.12.2

 

RESOLUTIONS ADOPTED BY THE BOARD OF

DIRECTORS OF APPLETON PAPERS INC. (12-17-03)

 

[Appleton Papers Retirement Savings and Employee Stock Ownership Plan]

 

WHEREAS, the Company has previously adopted the Appleton Papers Retirement
Savings and Employee Stock Ownership Plan (the “Plan”), for the benefit of
eligible employees; and

 

WHEREAS, the Company reserved the right to amend the Plan at Section 9 thereof;

 

NOW, THEREFORE, BE IT:

 

RESOLVED, that the Appleton Papers Retirement Savings and Employee Stock
Ownership Plan, as amended through July 31, 2002, is hereby amended in the
following respect:

 

1. Effective January 1, 2003, Section 7.8(b) is amended by deleting the text
thereof in its entirety, and by replacing it with the following:

 

(b) The provisions of this Section 7.8(b) will apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
calendar year. The requirements of this Section 7.8(b) shall take precedence
over any inconsistent provisions of the Plan. All distributions required under
this Section 7.8(b) shall be determined and made in accordance with Treasury
regulations under Code § 401(a)(9). Notwithstanding the other provisions of this
section, distributions may be made under a designation made before January 1,
1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (“TEFRA”) and the provisions of the Plan that relate (or did
relate) to section 242(b)(2) of TEFRA.

 

  (1) The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s required
beginning date, as set forth in Subsection 7.8(b)(6)(E).

 

  (2) If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:

 

  (A) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

  (B) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.



--------------------------------------------------------------------------------

  (C) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (D) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 7.8(b)(2), other than
Subsection 7.8(b)(2)(A), will apply as if the surviving spouse were the
Participant.

 

  (E) For purposes of this Section 7.8(b)(2) and Section 7.8(b)(5), unless
Subsection 7.8(b)(2)(D) applies, distributions are considered to begin on the
Participant’s required beginning date. If Subsection 7.8(b)(2)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Subsection 7.8(c)(2)(A).

 

  (3) Unless the Participant’s interest is distributed in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 7.8(b)(4) and 7.8(b)(5)
of this Section 7.8(b).

 

  (4) Required minimum distributions during a Participant’s lifetime shall be
determined according to following:

 

  (A) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

  (i) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the “uniform lifetime table” set forth in Treasury Reg. §
1.401(a)(9)-9, using the Participant’s age as of the Participant’s birthday in
the distribution calendar year; or

 

  (ii) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the “joint and last survivor
table” set forth in Treasury Reg. § 1.401(a)(9)-9, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

 

  (B) Required minimum distributions will be determined under this Section
7.8(b)(4) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

 

  (5) Required minimum distributions after the Participant’s death shall be
determined in accordance with the following:

 

2



--------------------------------------------------------------------------------

  (A) If the Participant dies on or after the date distributions begin and there
is a designated Beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated Beneficiary, determined as follows:

 

  (i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (ii) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

  (iii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (B) If the Participant dies on or after the date distributions begin and there
is no designated Beneficiary as of September 30 of the year after the year of
the Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

  (C) If the Participant dies before the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the remaining
life expectancy of the Participant’s designated beneficiary, determined as
provided in Subsection 7.8(b)(5)(A).

 

  (D) If the Participant dies before the date distributions begin and there is
no designated Beneficiary as of September 30 of the year following the year of
the Participant’s death, distribution of the Participant’s entire interest

 

3



--------------------------------------------------------------------------------

will be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (E) If the Participant dies before the date distributions begin, the
Participant’s spouse is the Participant’s sole designated Beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Subsection 7.8(b)(2)(A), this Subsection 7.8(b)(5)(E)
shall apply as if the surviving spouse were the Participant.

 

  (6) For purposes of this Section 7.8(b), the terms listed below shall be
defined as follows:

 

  (A) Designated Beneficiary. The individual who is designated as the
Beneficiary in accordance with Section 1.8 and is the designated Beneficiary
under Code § 401(a)(9) and Treasury Reg. § 1.401(a)(9)-4.

 

  (B) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distribution calendar years beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant’s
required beginning date. For distributions beginning after the Participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 7.8(b)(2). The required
minimum distribution for the Participant’s first distribution calendar year will
be made on or before the Participant’s required beginning date. The required
minimum distribution for other distribution calendar years, including the
required minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, will be made on or before December
31 of that distribution calendar year.

 

  (C) Life Expectancy. Life expectancy as computed by use of the “single life
table” in Treasury Reg. § 1.401(a)(9)-9.

 

  (D) Participant’s Account Balance. The Account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan in the valuation calendar year or
in the distribution calendar year if distributed or transferred in the valuation
calendar year.

 

  (E) Required Beginning Date. April 1 of the calendar year next following the
later of: (i) the calendar year in which the Participant attains age 70½ or

 

4



--------------------------------------------------------------------------------

(ii) the calendar year in which the Participant’s Date of Severance occurs
(“Required Commencement Date”); provided, however, that the Required
Commencement Date of a Participant who is a five-percent owner (as defined in
Code Section 416) of the Company or Related Company in the calendar year in
which the Participant attains age 70½.

 

  2. Except as set forth above, the Plan is ratified and confirmed in its
entirety.

 

5